Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3-7, 9, 11, 13-14 are pending in this application.  Amended claims 1, 11 are noted.
	The preliminary amendment dated 11/08/2021 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendments, the previous 112 rejection has been withdrawn.  In addition, in view of the approved terminal disclaimer, the ODP rejections over 16/391876 and 16/294797 have been withdrawn.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, from which claims 3-7, 9 depend, the phrases “between 50oC and 400oC above a sublimation temperature of the transition metal precursor” and “between 50oC and 400oC above a sublimation temperature of the sulfur precursor” are deemed new matter as there appears to be no support for such a limitation in the original specification as filed.  The original specification does teach a precursor sublimation temperature (0039) but fails to mention the claimed limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 14-16, from which claims 3-7, 9 depend, the phrase “further wherein the first deposition temperature and the second deposition temperature are above a sublimation temperature of the associated transition metal precursor and the sulfur precursor” appears to be redundant and thus confusing.  Lines 3-4, 6-7 already require that the temperature be 50oC and 400oC above a sublimation temperature and thus said phrase is confusing.  The examiner suggests its deletion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mane et al. (J. Vac. Sci. Technol. A article) (published 29 December 2017) alone or when supported by Lyu et al. (5,998,229) and Giauque et al. (J. Am. Chem. Soc. article).
The applied reference has a common person with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Mane disclosing growing molybdenum sulfide films by atomic layer deposition using molybdenum hexafluoride and hydrogen sulfide at 200oC (abstract).  Specifically, MoF6 and H2S were sequentially pulsed into the reactor with purges of N2 between each exposure at a reactor temperature of 200oC (p.2 col.2).  The cycle can be repeated a number of times (p.5 col.1).  However, the reference fails to specifically teach a deposition temperature between 50oC and 400oC above a sublimation temperature of MoF6 and H2S.
It is first noted that the applicant’s specification is absent any teaching of what the sublimation temperature of MoF6 and H2S are.  However, it is noted that the specification teaches a deposition temperature between 100oC and 300oC (0039).  Mane teaches a deposition temperature of 200oC (p.2 col.2), which meets the claimed limitation.
Regardless, Lyu teaches a sublimation temperature of MoF6 as being 35oC (Figure 9) and Giauque teaches a sublimation temperature of H2S as being 164 to 187 K (p.832 col.2), which is approximately -109 to -86oC.  The deposition temperature of 200oC in Mane (p.2 col.2) meets the claimed limitation of between 50oC and 400oC above a sublimation temperature of 35oC for MoF6 and -86oC for H2S.
Regarding claim 3, Mane teaches 0-2 seconds for MoF6 (p.3 col.2).
	Regarding claim 4, Mane teaches 0-2 seconds for H2S (p.3 col.2).
	Regarding claims 5-7, Mane teaches a deposition temperature of 200oC (p.2 col.2)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Mane et al. (J. Vac. Sci. Technol. A article) (published 29 December 2017) alone or when supported by Lyu et al. (5,998,229) and Giauque et al. (J. Am. Chem. Soc. article) and further in view of Kim (2016/0005963).  Mane fails to teach a transition metal coating.
Kim’963 teaches of forming a stack by in which the first layer can be a chalcogenide-based material and the second layer can be a transition metal layer formed by ALD (0023).  It would have been obvious to utilize a second layer of transition metal in the combination with the expectation of success depending on the desired final product.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (2016/0122868) in view of Min (2016/0168694).
	Kim discloses a method for synthesis of transition metal chalcogenide (title) by atomic layer deposition using a precursor and a reactant at a process temperature of 450oC or higher (abstract).  The transition metal chalcogenide can be molybdenum sulfide (MoS2) (0016) using a precursor of Mo(CO)6 (0012) and a reactant of H2S (0014).  The process includes providing a precursor in a reaction chamber and a purge followed by providing a reactant and a purge and 
	Min teaches a method of forming a MoS2 film by atomic layer deposition (0007) in which the temperature can be from 60 to 140oC (0061 and Figure 3a).  It would have been obvious to utilize Min’s temperature in Kim with the expectation of success because Min teaches the conventionality of using a lower temperature to form molybdenum disulfide by ALD.
	With respect to the newly added limitation of specific precursors, Kim teaches that the transition metal chalcogenide can be molybdenum sulfide (MoS2) (0016) using a precursor of Mo(CO)6 (0012) and a reactant of H2S (0014) and Min teaches MoS2 using a precursor of MoF6 and a reactant of H2S (0007).
	With respect to the newly added temperature being above a sublimation temperature, the claims already recite a temperature between 50 and 400oC.  It is noted that Min teaches an ALD temperature window of 400oC or lower (0028), which overlaps the claimed temperature.
	Regarding claim 3, Min teaches 0.5-5 seconds for the molybdenum precursor (0051).
	Regarding claim 4, Min teaches 0.5 to 2 seconds for the sulfur reactant (0061).
	Regarding claim 5, Min teaches a constant temperature (0061).
	Regarding claims 6-7, Min teaches a temperature of 140oC (0061).
		
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Kim et al. (2016/0122868) and Min (2016/0168694) and further in view of Kim (2016/0005963).  The combination of Kim/Min fails to teach a transition metal coating.
Kim’963 teaches of forming a stack by in which the first layer can be a chalcogenide-based material and the second layer can be a transition metal layer formed by ALD (0023).  It 

Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being obvious over Mane et al. (J. Vac. Sci. Technol. A article) (published 29 December 2017) alone or when supported by Lyu et al. (5,998,229) and Giauque et al. (J. Am. Chem. Soc. article) and further in view of Reinhard et al. (2017/0243993).  Mane fails to teach a transition metal oxide coating as required in independent claim 11.
Reinhard teaches of forming a stack of electrically conductive layers such as transition metal chalcogenides and indium oxide (0079) by atomic layer deposition (0115-0131).  It would have been obvious to form indium oxide prior to the formation of the metal chalcogenide in the combination with the expectation of success depending on the desired final product because Reinhard teaches of using oxides and transition metal in a stack.
Regarding claim 13, Reinhard teaches different materials (0079).
	Regarding claim 14, Reinhard teaches transition metal chalcogenides and zinc oxide (0079).  Zinc is a well known transition metal and thus the precursors can be the same.

Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (2016/0122868) and Min (2016/0168694) and further in view of Reinhard et al. (2017/0243993).  The combination of Kim/Min fails to teach a transition metal oxide coating as required in independent claim 11.
	Reinhard teaches of forming a stack of electrically conductive layers such as transition metal chalcogenides and indium oxide (0079) by atomic layer deposition (0115-0131).  It would 
Regarding claim 13, Reinhard teaches different materials (0079) and Kim teaches different precursors (0050-0051) depending on the desired transition metal (0044).
	Regarding claim 14, Reinhard teaches transition metal chalcogenides and zinc oxide (0079).  Zinc is a well known transition metal and thus the precursors can be the same.
	
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
Applicant argues that Min teaches away from a toxic gas such as H2S (p.6 full paragraph 1).
The examiner agrees in part.  It is specifically noted that Min labels H2S as a toxic gas (abstract) and that it is not applicable to a large-scale production process due to its toxicity, corrosiveness and explosiveness (0007).  However, this characterization does not teach away from H2S per se but merely states that H2S is toxic, corrosive and explosive.  One skilled in the art would reasonably expect that H2S can be utilized if care and safety are taken during the deposition process.
Applicant next argues that the references fails to teach the appropriate deposition temperature above a sublimation temperature (p.6 full paragraph 2).
The examiner disagrees.  Mane teaches a deposition temperature of 200oC (p.2 col.2), and Min teaches a temperature from 60 to 140oC (0061 and Figure 3a).  Both temperatures meet oC and 400oC above a sublimation temperature of MoF6 and H2S.
Applicant’s arguments have been considered but are not deemed persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        01/26/2022